                                                                                                      6/2/2021


                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  SHEENA ADAMS, both individually and on
  behalf of all other similarly situated per ons,

                 Plaintiffs,
                                                          Case No.: 1:20-cv-07724-(RA) (JLC)
                        v.

  BLOOMBERG L.P.,

                 Defendant.


              STIPULATION AND ORDER FOR THE PRODUCTION AND
                  EXCHANGE OF CONFIDENTIAL INFORl'VIATION

        Discovery in this Litigation (as defined herein) is likely to involve the production of

confidential, proprietary, or private information for whfoh special protection from disclosure, and

from use for any purpose other than prosecuting this Litigation, may be warranted. Plaintiff

Sheena Adams and all other current and future opt-ins and/or plaintiffs in the Litigation

("Plaintiffs"), and Defendant Bloomberg L.P. ("Bloomberg") stipulate to and petition the Cou1t to

enter the following Stipulati.on And Order For The Production And Exchange of Confidential

Information (the "Stipulation').

        WHEREAS, the Court approves the following terms, and IT IS HEREBY ORDERED

THAT:

        I.     This Stipulation is being entered into to facilitate the production, exchange and

discovery of documents and information that merit confidential treatment.

        2.     As used herein:
               (a)     "Litigation" shall mean the lawsuit captioned Sheena Adams v. Bloomberg

L.P. Case No. 1 :20-cv-07724-RA that is currently pending in the United States District Cou1t for

the Southern District of New York.

               (b)     "Confidential Information" shall mean all information (regardless of how it

is generated, stored or maintained) or tangible things that contain personal information of current

and/or former employees, trade secrets, proprietary business information, sensitive information, or

other information that, in the good faith judgment of the party designating the material as

confidential, if disclosed, would be detrimental to the conduct of that party's business or the

business of any of that party s customers or clients.

               (c)     "Disclosure or Discovery Material" shall mean all items or information,

regardless of the medium or manner in which it is generated, stored, or maintained (including,

among other things testimony, transcripts, and tangible things), that are produced or generated in

disclosures or in connection with discovery in this matter.

               (d)     "Highly Confidential Information-Attorneys' Eyes Only" shall mean

extremely sensitive Confidential Information (such as medical information, bank account

information, social security numbers (to the extent not redacted), and compensation information),

the disclosure of which to another party or non-patty would create a substantial risk of serious

harm that could not be avoided by less restrictive means.

               (e)     "Producing Party" shall mean the parties to this Litigation or any third

parties producing "Confidential Information ' or "Highly Confidential Information-Attorneys

Eyes Only,' or the pa1ty asserting the confidentiality designation, as the case may be.




                                                 2
               (f)     "Receiving Party" shall mean the party to this Litigation or any non-party

receiving or possessing "Confidential Information" or ''Highly Confidential Information­

Attorneys' Eyes Only."

        3.     Designation of Confidential Information: Pursuant to the Second Circuit's strong

presumption of public access to judicial records as articulated in Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110 (2d Cir. 2006), the designating party must designate Disclosure or

Discovery Material that the party reasonably believes should be protected from disclosure as

Confidential Information or Highly Confidential Information-Attorneys' Eyes Only. Designation

in conformity with this Stipulation may be made as follows:

               (a)     For information in documentary form (e.g., paper or electronic documents,

but excluding transcripts of depositions), by affixing, at a minimum, the legend

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY," to the first

page of each document that contains protected material or by any other reasonable means of giving

notice of the party's intent to claim protected status of the document in question.

               (b)     For deposition testimony or exhibits offered in a deposition, by notifying

opposing counsel on the record dllring, or at the conclusion of, the deposition that the information

provided is considered Confidential or Highly Confidential-Attorneys' Eyes Only and that the

transcript (or portions thereof) shall be ubject to the provisions of this Stipulation; in addition,

designation may be made by notifying all counsel in writing of those portions to be treated as such

at any time up to thirty (30) days after the final transcript is received by counsel for the party

making the designation. Prior to the expiration of such thirty (30) day period or until a designation

is made by counsel, if such a designation is made in a shorter period of time, all deposition




                                                 3
testimony shall be treated as Confidential Information unless counsel indicates that it shall be

treated as Highly Confidential-Attorneys' Eyes Only during this period.

               (c)     For information produced in other fom1s, by affixing in a prominent place

on the exterior of the container or containers in which the information is stored the legend

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY" or by any

other reasonable means of providing notice of the designations.

       4.      Procedure for Raising Disagreement With Designation:           In the event a party

challenges another party's designation of Confidential Information or Highly Confidential

Information-Attorneys' Eyes Only, the party wishing to challenge the designation must confer in

good faith with the opposing party, in person or by telephone in an effo1t to resolve the dispute,

pursuant to Local Rule 37.2 with modifications as described in Rule 3 of Judge Ronnie Abrams'

Individual Rules & Practices in Civil Cases ("Individual Practices"), and Rule 3{A){i) of Judge

Ronnie Abrams' Emergency Jndividual Rules and Practices in Light of COYID-19. If the parties'

dispute cannot be resolved by the meet-and-confer process, the party wishing to challenge the

designation may file on the Electronic Case Filing ("ECF") system a letter-motion to the Court, no

longer than three pages, explaining the nature of the dispute and requesting a,, informal conference.

Such a letter must include a representation that the meet-and-confer process occurred and was

unsuccessful. If the opposing party wishes to respond, it must email Judge Abrams' Chambers

within one {I) business day to advise that a responsive letter will be forthcoming and do so by

letter to the Court not exceeding three pages within three (3) business days of the filing of the

original letter-motion. The documents or information that are the subject of the Confidential or

Highly Confidential-Attorneys' Eyes Only designation shall remain treated as such, under the

protection of this Stipulation, pending the Court's decision. Acceptance by the Receiving Party




                                                 4
of material designated as Confidential or Highly Confidential-Attorneys' Eyes Only shall not

constitute a concession that any such discovery material is appropriately designated. All discovery

material designated as Confidential or Highly Confidential-Attorneys' Eyes Only by a Producing

Party will be treated as Confidential or Highly Confidential-Attorneys' Eyes Only, unless such

designation is changed by mutual agreement of the pa11ies or Court order.

        5.       eeking Relief from Designation: This Confidentiality Order shall not prevent any

party from applying to the Court for relief therefrom. Any ruling that the Court makes in regard

to the designation of Disclosure or Discovery Material as Confidential Information or Highly

Confidential Information-Attorneys' Eyes Only will be binding on all patties.

        6.      Limited Use of Confidential Information:         Any information designated as

Confidential Information shall be used by the Receiving Party and its counsel for purposes of this

Litigati.011 only and for no other purpose. Except with the prior written consent of the Producing

Party or by order of the Court, Confidential Information shall not be fw·nished shown, or disclos d

to any person or entity ex.cept to:

                (a)    the pa1ties, including opt-in plaintiffs, so long as disclosure is reasonably

necessary for purposes of this Litigation and the parties agree to comply with and be bound by the

terms of this Stipulation;

               (b)     officers, directors, agents, and employees (including in-house counsel) of

Bloomberg whom Bloomberg believes in good faith to have a need to review such documents or

information;

               (c)     counsel of record for the pa11ies in this Litigation and the legal, clerical,

paralegal, or other staff of such counsel;




                                                 5
                (cf)    expert witnesses or consultants retained by the parties or their counsel to

furnish technical or expert services in connection with this Litigation or to give testimony with

respect to the subject matter of this Litigation at the hearing of this Litigation or other proceeding

herein, provided, however, that such Confidential Information is furnished, shown or disclosed in

accordance with paragraph 9 hereof-

                (e)     the author, recipient or custodian of a document or any other person who

otherwise possessed or knew the information contained in the document;

                (f)     the Cou1t;

                (g)     an officer before whom a deposition is taken, including stenographic

reporters and any necessary secretarial clerical, or other personnel of such officer, if furnished,

shown, or disclosed in accordance with paragraph 11 hereof;

                (h)     Witnesses at proceedings in this Litigation and/or deposition witnesses of

this Litigation, if furnished, shown, or disclosed in accordance with paragraphs IO and 11,

respectively, hereof;

                (i)     any mediator or settlement officer, and their supporting personnel, mutually

agreed upon by any of the patties engaged in settlement discussions; and

                G)      any other person agreed to in writing by the parties.

       7.       Limited Use of Highly Confidential Information-Attorneys' Eyes Only:             Any

information designated as Highly Confidential Information-Attorneys' Eyes Only shall only be

used by the Receiving Party for purposes oftbis Litigation and for no other pL1rposes. Except with

the prior written consent of the Producing Patty or by order of the Court, Highly Confidential

Information-Attorneys' Eyes Only shall not be furnished shown, or disclosed to any person or

entity except to:




                                                  6
                (a)     counsel of record for the pa11ies in this Litigation and the legal, clerical,

paralegal or other staff of such counsel;

                (b)     expert witnesses or consultants retained by the parties or their counsel to

furnish technical or expert services in connection with this Litigation or to give testimony with

respect to the subject matter of this Litigation at tbe hearing of this Litigation or other proceeding

herein, provided, however, that such Highly Confidential Information-Attorneys' Eyes Only is

furnished, shown, or disclosed in accordance with paragraph 9 hereof·

                ( c)    the Court;

                (d)     an officer before whom a deposition is taken, including stenographic

reporters and any necessary secretarial, clerical, or other personnel of such officer, if furnished,

shown, or disclosed in accordance with paragraph 11 hereof;

                (e)     Litigation hearing and deposition witnesses, if furnished, shown, or

disclosed in accordance with paragraphs IO and 11, respectively hereof-

                (f)     any mediator or settlement officer, and their supporting personnel mutually

agreed upon by any of the parties engaged in settlement discussions; and

                (g)     any other person agreed to in writing by the pat1ies.

        8.      Confidential Information and Highly Confidential Information-Attorneys' Eyes

Only May Not Be Used In Any Other Proceeding: The parties and their counsel shall not use any

information designated as Confidential Information or Highly Confidential lnformation­

Attorneys' Eyes Only in any other agency proceedings, arbitrations, litigations, or other actions,

unless such Confidential Information or Highly Confidential Information-Attorneys' Eyes Only

information is produced by Bloomberg in discovery during the course of that particular

proceeding, arbitration, litigation, or other action.




                                                   7
        9.      Disclosure to Expert Witnesses of Confidential Information and Highly

Confidential Information-Attorneys' Eyes Only:           Before any disclosure of Confidential

Information or Highly Confidential Information-Attorneys' Eyes Only is made to an expert

witness or consultant pursuant to paragraphs 6 or 7 of this Stipulation counsel for the Receiving

Party shall obtain the expert's written agreement, in the form of Exhibit A attached hereto, to

comply with and be bound by its terms. Counsel for the Receiving Pa1ty obtaining said agreement

shall supply a copy to counsel for the other party at the time of the disclosure, except that any

agreement signed by an expert or consultant who is not expected to be called as a witness at any

hearing or trial is not required to be supplied.

        10.     Disclosure at Litigation Proceedings of Confidential Information or Highly

Confidential Information-Attorneys' Eyes Only:          Either party may disclose Confidential

Information or Highly Confidential Information-Attorneys' Eyes Only during any proceedings in

this Litigation before the Court, including through argument or the presentation of evidence, if the

party discloses the information for in-camera review lo preserve the confidentiality of such

Confidential Information or Highly Confidential Information-Attorneys' Eye_s Only information.

The opposing party can then inform the Court whether such disclosure is uncontested. Should the

opposing party contest the disclosure of such information, that paity may then move the Court for

the sealing or redaction of information designated as Confidential Information or Highly

Confidential Information-Attorneys' Eyes Only.

       11.     Use at Deposition of Confidential information and Highly Confidential

Information-Attorneys' Eyes Only: This Stipulation shall not preclude counsel for the parties

from using during any deposition in this Litigation any documents or information which have been

designated as Confidential Information under the terms hereof. Highly Confidential Information-




                                                   8
Attorneys' Eyes Only information may be used at a deposition if the person giving deposition

testimony is (i) an individual who has had or who is eligible to have access to the Highly

Confidential Information-Attorneys Eyes Only information by vi1tue of his or her past or current

employment with Bloomberg, (ii) an individual identified in the Highly Confidential Information­

Attorneys' Eyes Only information as the author addressee, or copy recipient of such information,

or (iii) an individual, although not identified as the author, addressee, or copy recipient of such

information, who has in the ordinary course of business, seen such Highly Confidential

Information-Attorneys' Eyes Only information. The party that has designated information as

Confidential Information or Highly Confidential Information-Attorneys' Eyes Only may provide

the deposition witness and any cou1t reporter who is given access to Confidential Information or

Highly Confidential Information-Attorneys' Eyes Only with a copy of this Stipulation and may

request the execution of the agreement attached hereto as Exhibit A. Counsel for the party

obtaining the agreement shall supply a copy to counsel for the other party. Before using Highly

Confidential Information-Attorneys' Eyes Only information at a deposition, the Receiving Party

shall notify the Producing Party so that the Producing Pa11y can raise any objections to the

deposition witness being able to view Highly Confidential Information-Attorneys Eyes Only

information and/or request that the deposition witness and/or coutt reporter execute the agreement

attached hereto as Exhibit A.

       12.     Designation of Information Produced by Non-Party: A party may designate as

Confidential Information or Highly Confidential lnformation-Attorneys i Eyes Only, subject to

this Stipulation, any document information, or deposition testimony produced or given by any

non-party to this case, or any po11ion thereof. In the case of documents, designation shall be made

by notifying all counsel in writing of those documents to be stamped and treated as such at any




                                                9
time up to thirty (30) days after actual receipt of copies of those documents by counsel for the

party asserting confidentiality.

        13.     Inadvertent Failure to Designate Information: An inadve1tent failure to designate

qualified information or items does not, standing alone, waive the Producing Party's right to make

a confidentiality designation under this Stipulation for such material.            Any document or

information that may contain Confidential Information or Highly Confidential Information­

Attorneys' Eyes Only that has been inadvertently produced without identification as to its

confidential nature may be so designated by the party asserting confidentiality by written notice to

the undersigned counsel for the Receiving Party identifying the document or information as

"Confidential Information" or "Highly Confidential information-Attorneys' Eyes Only" within a

reasonable time following the discovery that the document or information has been produced

without such designation.

        I 4.    Extracts and Summaries of Confidential Information or Highly Confidential

Information-Attorneys' Eyes Only:        Extracts and summaries of Confidential Information or

Highly Confidential Lnfonnation-Attorneys' Eyes Only shall also be treated in accordance with

the provisions of this Stipulation.

        15.     Public Filing:     A party must file any Confidential Information or Highly

Confidential Information-Attorneys' Eyes Only materials under seal and redact any information

quoted from such materials pursuant to Rule 5(A)(iii)(i)-(iii) of Judge Abrams' Individual

Practices. Pursuant to Rule 5(A)(iii)(i) of Judge Abrams Individual Practices, the opposing party

or third party must file, within three (3) business days, a letter explaining the need to seal or redact

the document to preserve the confidentiality of such Confidential Information or Highly

Confidential-Attorneys' Eyes Only information.           The pa,ties agree to redact all personal




                                                  10
information including former and current non-party Bloomberg employees or job applicants'

names, email addresses, home addresses, and phone numbers, from any document filed in the

public record. In the event that documents are filed under seal, the parties agree to comply with

the Local Rules and Judge Abrams' Individual Practices concerning filing the appropriate

supporting documents to submit materials under seal.

        16.    No Waiver of Right to Object to Production or Disclosure of Information: The

production or disclosure of Confidential Information or Highly Confidential Jnformation­

Attorneys' Eyes Only shall in no way constitute a waiver of each party s right to object to the

production or disclosure of other information in this action or in any other action.

        17.    No Prejudice to Seek Modification of Stipulation: This Stipulation is entered into

without prejudice to the right of either party lo seek relief from, or modification of this Stipulation

or any provisions thereof by properly noticed motion to the Court or to challenge any designation

of confidentiality as inappropriate under the applicable law.

        18.    Stipulation ls Binding After Conclusion of Litigation: This Stipulation and its

provisions shall, absent prior written consent of both patties, continue to be binding after the

conclusion of this Litigation.

        I 9.   No Waiver of Privilege: Nothing herein shall be deemed to waive any privilege

recognized by law, or shall be deemed an admission as to the admissibility in evidence of any facts

or documents revealed in the course of disclosure or a concession as to the nature of the

confidentiality of the documents.

       20.     No Waiver of Privilege or Protection / Inadvertent Production of Privileged and

Protected Information: Nothing herein shall require disclosure of information that is protected

from discovery by the attorney-client privilege, work product immunity, as an attorney-client




                                                  11
communication or other privilege or immunity. In accordance with FED. R. EVID. 502(d), the

production of privileged or work-product protected documents or electronically stored

information, whether inadvertent or otherwise is not a waiver of the privilege or protection from

discovery in this Litigation or in any other proceeding. This shall be interpreted to provide the

maximum protection allowed by FED. R. Evrn. 502(d). If a Producing Party becomes aware that

it has inadvertently produced information or materials that are protected by the attorney-client

privilege, work product immunity, or other privilege or immunity, the Producing Party should

promptly notify each Receiving Party in writing of the inadvertent production. Once a Receiving

Party receives notice in writing of the inadve1tent production, it shall make reasonable efforts to

gather copies of the information and materials that were distributed to others and shall return all

copies of such inadvertently produced material within three (3) business days of receiving such

notice. Any notes or summaries referring or relating to any such inadvertently produced material

subject to claim of privilege or immunity shall be destroyed forthwith. Nothing herein shall

prevent the Receiving Party from challenging the propriety of the attorney-client privilege or work

product immunity or other applicable privilege designation by submitting a challenge to the Court.

The Producing Party bears the burden of establishing the privileged or otherwise protected nature

of any inadvertently produced information or materials. Each Receiving Party shall refrain from

distributing or otherwise using the inadve1tently disclosed information or materials for any purpose

until the discoverability of the materials is agreed by the parties or resolved by the Court

Notwithstanding the foregoing, a Receiving Party may use the inadvertently produced information

or materials solely to respond to a motion by the Producing Party seeking return or destruction of

such information or materials.     If a Receiving Party becomes aware that it is in receipt of

information or materials that it knows or reasonably should know are privileged, counsel for the




                                                 12
Receiving Party shall immediately take reasonable steps to (i) stop reading such information or

materials, (ii) notify counsel for the Producing Pa11y of such information or materials, (iii) collect

all copies of such information or materials, (iv) return such information or materials to the

Producing Party, and (v) othe1wise comport themselves with the applicable rules of professional

conduct.

       21.     Destruction or Return of Confidential Information and Highly Confidential

Information-Attorneys' Eyes Only: The provisions of this Stipulation continue to be binding

throughout the litigation. At the conclusion of the litigation including all appeals, upon the written

request of the Producing Party, any Confidential Information and Highly Confidential

Information-Attorneys' Eyes Only materials produced (to the extent that the production is not

mixed with production of non-protected materials) must be returned to the counsel for the

Producing Party within thirty (30) days, or else counsel for the Receiving Party must certify in

writing within thi11y (30) days to counsel of the Producing Party that all Confidential Information

and Highly Confidential Information-Attorneys' Eyes Only materials have been destroyed.

Notwithstanding anything herein to the contrary Plaintiffs' counsel may retain documents

constituting work product (including summaries of or communications attaching or referring to

Confidential Information and Highly Confidential Information-Attorneys' Eyes Only materials),

a copy of the pleadings, motion papers, discovery responses, deposition transcripts and deposition

and trial exhibits. The parties understand this Stipulation requires the return or destruction of

materials in their originally provided format, whether provid d via email, on drives or storage

media, or hard copy. Any written request for the return or destruction of materials pursuant to this

paragraph 2J shall be accompanied by a complete list of the production of such material detailing

dates, recipients, and Bates ranges of the materials. However, attorneys will not be required to




                                                 13
destroy additional electronic or paper copies of such Confidential Information and Highly

Confidential Information-Attorneys' Eyes Only materials to the extent that such copies are not

reasonably identifiable in Plaintiffs' Counsel's files, for example, because they are stored on back­

up tapes, were forwarded among and between counsel in the ordinary course of the litigation or

because they are summarized as part of a working ti le. In no event shall any party (as distinguished

from a party's counsel) retain any Confidential Information and Highly Confidential Jnformation­

Attorneys' Eyes Only materials at the conclusion of the litigation without the express written

permission of the Producing Party. To the extent that a party retains Confidential Information and

Highly Confidential lnfonnation-Attorneys Eyes Only materials after the conclusion of the

litigation consistent with this paragraph 21, use of such materials shall continue to be restricted

per the terms of this Stipulation. This Stipulation shall not be interpreted in a manner that would

violate any applicable canons of ethics or codes of professional responsibility. Nothing in this

Stipulation shall prohibit or interfere with the ability of counsel for any party, or of experts

specially retained for this case, to represent any individual, corporation, or other entity adverse to

any party or its affiliate(s) in connection with any other matters.




                                                 14
June 2,
                                             EXHIBIT A

                                UNITED STATES DISTRICT COURT
                                OUTHERN DISTRICT OF NEW YORK

     SHEENA ADAMS, both individually and on
     behalf of all other similarly situated persons,

                   Plain tiffs,
                                                             Ca e o.: 1:20-cv-07724-(RA)(JLC)
                           v.

     BLOOMBERG L.P.,

                   Defendant.


         AGREEMENT TO BE BOUND BY STIPULATION AND ORDER FOR THE
          PRODUCTION AND EXCHANGE OF CONFIDENTIAL INFORMATION

I,   ---------, state that:
          1.     My address is ___________________

          2.     My present employer is _______________

          3.     My present occupation or job description is _________

          4.     I have received a copy of the Stipulation and Order for the Production and

Exchange of Confidential Information (the "Stipulation") entered in the above-entitled action on

_________ (date).

          5.     I have carefully read and understand the provisions of the Stipulation.

          6.     I will comply with al! of the provisions of the Stipulation.

          7.     I will hold in confidence, will not disclose to anyone not qualified under the

Stipulation, and will use only for purposes of this action any Confidential Information or Highly

Confidential Information-Attorneys' Eyes Only that is disclosed to me.
         8.     I will return all Confidential Information or Highly Confidential Information-

Attorneys' Eyes Only that comes into my possession, and documents or things that I have prepared

relating thereto, to counsel for the patty by whom I am employed or retained, or to counsel from

whom I received the Confidential Information or Highly Confidential Information-Attorneys'

Eyes Only.

         9.     I hereby submit to the jurisdiction of this Cou1t the purpose of enforcement of the

Stipulation in this action.



Dated:   --------




                                              - 17 -
